Citation Nr: 0426052	
Decision Date: 09/21/04    Archive Date: 09/29/04	

DOCKET NO.  03-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a bipolar disorder. 

2.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

Upon review of the file, it would appear that, in addition to 
the issues currently on appeal, the veteran seeks service 
connection for arthritis of the knees and/or hip(s), as well 
as for post-traumatic stress disorder.  Inasmuch these issues 
have not been developed or certified for appellate review, 
they are not for consideration at this time.  They are, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
psychiatric and back disabilities.  

As regards the veteran's claimed psychiatric disorder, the 
Board notes that, in September 1980, while a student at the 
University of Connecticut, the veteran complained of certain 
feelings of depression and emotional instability.  Also noted 
were fleeting thoughts of suicide.  During the course of the 
evaluation, the veteran gave a long history of vague 
emotional unrest.  The clinical assessment was depression.  

At the time of a service entrance examination in July 1983, 
the veteran explained his previous treatment as "stress 
reduction counseling," and not "long term treatment."  Noted 
at the time was a history of counseling for stress reduction 
secondary to bereavement in the family.  

The Board observes that, following a psychiatric evaluation 
in August 1983, there was noted a history of borderline 
personality organization, with depression and cannabis abuse, 
currently in remission.  However, following evaluation for 
purposes of a top secret security clearance in April 1985, 
the veteran was described as exhibiting no significant 
psychopathology.  

The Board notes that, since the time of the veteran's 
discharge from service, he has received a number of 
psychiatric diagnoses, among them bipolar disorder.  
Moreover, a number of private physicians and/or mental health 
practitioners have described the veteran as suffering from a 
psychiatric disorder which preexisted his entry upon active 
service, and which was aggravated therein.  Based on a review 
of the file, the veteran has yet to undergo a VA psychiatric 
examination for compensation purposes.  Under the 
circumstances, and given the ambiguity surrounding the origin 
of the veteran's current psychiatric symptomatology, such an 
examination is warranted prior to a final adjudication of the 
veteran's claim.  

Regarding the veteran's claimed arthritis of the back, the 
Board observes that, in February 1981, prior to the veteran's 
entry upon active service, he was seen for, among other 
things, low back pain.  Noted at the time was that the 
veteran had no family history of arthritis.  A physical 
examination was essentially unremarkable, with good range of 
motion.  The clinical assessment was migratory polyarthritis, 
with differential diagnoses of Reiter's Syndrome, rheumatoid 
arthritis, ankylosing spondylitis, and rheumatic fever.  

In February 1982, once again prior to the veteran's entry 
upon active service, he was heard to complain of low back 
pain.  The clinical assessment at that time was "back pain."  

In February 1987, while in service, the veteran complained of 
mid-back pain of five to six days' duration.  Physical 
examination revealed no evidence of any point tenderness or 
triggering of paravertebral spasms.  Nor was there any 
evidence of scoliosis.  The clinical assessment was back 
strain.  

Approximately three months later, in May 1987, the veteran 
once again complained of mid-back pain.  Physical examination 
revealed the presence of mild dextroscoliosis, with a loss of 
lumbar lordosis.  Radiographic studies of the veteran's 
thoracic and lumbar spine were essentially within normal 
limits.  The clinical assessment was back pain, with 
questionable ankylosing spondylitis.  

The Board observes that, to date, the veteran has yet to be 
afforded a VA orthopedic examination for compensation 
purposes.  Such an examination is vital given the fact that, 
based on the evidence of record since the time of the 
veteran's discharge, it is unclear whether he suffers from a 
chronic back disorder at this time.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed psychiatric and back 
disabilities.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
psychiatric disorder, and, if so, whether 
that disorder preexisted his period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic psychiatric 
disability which preexisted his period of 
active service, an additional opinion is 
requested as to whether that disability 
underwent a permanent increase in 
severity during the veteran's period of 
active military service.  Should it be 
determined that the veteran's psychiatric 
disability did not preexist his period of 
active service, an opinion is requested 
as to whether the psychiatric disorder in 
question as likely as not had its origin 
during the veteran's period of active 
military service.  

As regards the veteran's claimed back 
disability, the orthopedic examiner 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic back disability of any kind, and, 
if so, whether that disability preexisted 
his entry upon active military service.  
Should it be determined that the veteran 
suffers from a chronic back disability 
which did, in fact, preexist his period 
of active service, an additional opinion 
is requested as to whether that 
disability underwent a permanent increase 
in severity during the veteran's period 
of active military service.  Should it be 
determined that the veteran's back 
disorder did not, in fact, preexist his 
period of active military service, an 
opinion is requested as to whether any 
chronic back disorder currently in 
existence as likely as not had its origin 
during the veteran's period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  Finally, the RO should review the 
veteran's claim for service connection 
for an acquired psychiatric disorder 
(claimed as a bipolar disorder), as well 
as for arthritis of the back.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the Statement of the Case in January 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



